UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 17-6024


JONAH JERVAIS SOVEREIGN, a/k/a Jarvis L. Canslor,

                Plaintiff - Appellant,

          v.

LESLIE FLEMING; J.J. SHORT; R. SAYLOR; J.B. CRABTREE; C/O A.
CRAFT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00568-JLK-RSB)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Jonah Jervais Sovereign, Appellant Pro Se.     Margaret Hoehl
O’Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonah      Jervais   Sovereign    seeks     to   appeal     the    district

court’s order dismissing his civil rights complaint.                    Parties

are accorded 30 days after the entry of the district court’s

final judgment or order to note an appeal.                    Fed. R. App. P.

4(a)(1)(A).      However, if a party moves for an extension of time

to appeal within 30 days after expiration of the original appeal

period    and   demonstrates   excusable       neglect   or    good    cause,   a

district court may extend the time to file a notice of appeal.

Fed. R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d

899, 900-01 (4th Cir. 1989).

     The district court’s order was entered on the docket on

September 2, 2016.        The notice of appeal was filed on October

16, 2016, after the expiration of the 30-day appeal period but

within the 30-day excusable neglect period. *            Because Sovereign’s

notice of appeal offered some excuse for his untimeliness, we

construe it as a request for an extension of time accompanying

his notice of appeal.        Accordingly, we remand the case for the

limited   purpose    of   allowing    the   district     court   to    determine


     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
whether    the   time   for    filing    a   notice   of   appeal   should    be

extended   under   Fed.   R.    App.    P.   4(a)(5)(A).     The    record,   as

supplemented, will then be returned to this court for further

consideration.

                                                       REMANDED




                                        3